Order entered January 16, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01230-CR

                               QUINCY PAUL REED, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-54391-J

                                             ORDER
       The clerk’s record is two months overdue in this appeal. Accordingly, we ORDER

Felicia Pitre, Dallas County District Clerk, to file the clerk’s record in this case by FEBRUARY

6, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Felicia

Pitre, Dallas County District Clerk, and to counsel for all parties.


                                                        /s/   LANA MYERS
                                                              JUSTICE